Exhibit 10.1

 

RETENTION AGREEMENT

 

This Agreement is between Beckman Coulter, Inc. (hereinafter “Beckman”) and
William H. May, Vice President, General Counsel and Secretary (hereinafter
“Employee”).

 

The Employee indicated in February 2004 to John P. Wareham, Chairman and Chief
Executive Officer (hereinafter “CEO”) his desire to retire as of the end of
2004. After discussion with the Chairman/CEO and Board of Directors Organization
and Compensation Committee, the CEO indicated to the Employee that the Board of
Directors and the CEO strongly desire to have the Employee remain during the
placement and transition of a new Chairman/CEO, January through July 31, 2005
(the “Transition Period”).

 

In consideration of Employee’s willingness to remain during the Transition
Period, the parties agree to the following:

 

1.                    Employee shall continue to come to his office at Beckman
during the Transition Period.

 

2.                    Employee will assist in the transition to a new General
Counsel and provide support to the new General Counsel.

 

3.                    Employee will provide support and assistance to the new
CEO and Chairman.

 

4.                    Employee will provide support and assistance to the Board
of Directors.

 

5.                    Employee will not be at the office at Beckman from
July 31, 2005 to year-end, but will be available on an as needed basis to assist
regarding paragraphs 2, 3, and 4 above.

 

6.                    Beckman will pay Employee his regular salary through
December 31, 2005.  Employee will receive and participate in all employee and
officer benefits through December 31, 2005.

 

7.                    Employee will retire from Beckman on December 31, 2005.

 

8.                    Beckman will pay Employee a bonus for 2005 based on full
year pay at target.  The Supplemental Pension Plan will be amended to include
said 2005 bonus in the “final average earnings” for the Pension Plan
calculations.

 

9.                    Employee will be eligible for the next stock option grant,
or sooner at Company’s discretion, in an amount approximately equal to that
received by Employee in the Company’s previous grant, or an equivalent value
under any new or modified long-

 

--------------------------------------------------------------------------------


 

term incentive plan in place at that time.  When options or equivalent is
granted, the six-month vesting period will be waived.

 

10.              Beckman agrees to seek approval from the Organization and
Compensation Committee of the Board the vesting of Employee’s outstanding
restricted stock, which was part of Employee’s long-term compensation.

 

 

/s/ JOHN P. WAREHAM

 

/s/ WILLIAM H. MAY

 

John P. Wareham

William H. May

Chairman

Vice President, General Counsel
and Secretary

 

 

 

 

/s/ SCOTT T. GARRETT

 

Dated: April 11, 2005

Scott T. Garrett

 

President and Chief Executive

 

Officer

 

 

--------------------------------------------------------------------------------

 